Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 07/27/2022 for application number 17/367,040. 

Response to Amendments
3.	The Amendment filed 07/27/2022 has been entered. Claims 1, 15, and 20 have been amended. Claims 1-20 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that Processor 611, however, is included in the head unit 602, which is described in Lim as being completely separate from the electronic device 402. See Lim, para. [0089]. The Office Action transitions back to the functionality of the electronic device as allegedly describing the claimed actions as being performed by the processor 611. In this way, the Office Action is suggesting that Lim's description of the electronic device is performed by the processor of the head unit. This interpretation of Lim, however, is incorrect and such an interpretation would render Lim inoperable for its intended purpose.
5.	Responding to Argument 1, Examiner respectfully disagrees and notes that Lim teaches the above argued features; the electronic device may perform a function corresponding to the vehicle-related context information using the running application and obtain information according to a result of performing the function. The electronic device may transfer the obtained information to the vehicle device.
The vehicle device may generate display information (hereinafter, ‘second display information’) meeting a predesignated vehicle display condition using the information received from the electronic device. The vehicle device may display the generated second display information on the display. The vehicle device may display the generated second display information along with first display information related to the application (hereinafter, a ‘first application’) of the vehicle device. Thus, the electronic device is part of the vehicle system for generating additional information for display at the vehicle device.
6.	Argument 2, Applicant argues that Lim generically describes the electronic device as searching for multiple search applications to obtain results. See Lim, para. [0174]. However, simply search for multiple search applications does not describe or suggest the specifically claimed limitations of "employ[ing] the first category-management application to request content from a first subset of the first plurality of user applications based on a request for content" and "employ[ing] the second category-management application to request content from a second subset of the second plurality of user applications based on the request." Nothing in Lim states that its search applications are individually requesting content from separate subsets of applications from separate groups of applications, as is claimed. In fact, Lim does not appear to describe or suggest that its search applications even request content from other applications. Rather, Lim appears to describe the search applications as stand-alone applications, where the electronic device searches for the search application to obtain results. See Lim, para. [0174]. This description of Lim, however, fails to disclose or suggest the specifically recited limitations of independent claim 1. Therefore, claim 1 is novel and non-obvious in view of Lim.
7.	Responding to Argument 2, Examiner respectfully disagrees and notes that Lim teaches the above argued features; as illustrated in figs. 18A and 18B, when the user searches for a destination, e.g., “midtown,” using a navigation application, the vehicle device may display first display information corresponding to a destination search execution screen on a first area of a display and display second display information generated using search application-related information received from an electronic device corresponding to the user's destination search on a second area. The search application may be a first search application, a second search application, a third search application, and a fourth search application. The electronic device may search for the first to fourth search applications, which are corresponding search applications, as the destination search information is received from the vehicle device, perform a search function corresponding to each of the searched-for applications, and transmit information according to the result of performing each search function to the vehicle device. Furthermore, the application associated with the vehicle-related context information may include at least one of a vehicle fueling or charging application, a vehicle maintenance application, a smart home application, a parking lot application, a work-related application, a weather application, a scheduler application, a music application, a location information application, a product ordering application, a parking lot payment application, a navigation application, a call application, and a notification application. Thus, each search application corresponds to a specific search category application-related information. As such the teachings read on the above claim features.
8.	Argument 3, Applicant argues that Lim fails to describe or suggest a head unit that is selecting multiple subsets of content from multiple groups of content that are received from the separate subsets of applications. Rather, Lim generically discusses an electronic device that transmits search result information of the search applications to a vehicle device. See Lim, para. [0175]. Simply transmitting results, however, does not describe or suggest the specifically claimed limitations of a head unit that "select[s], by the first category-management application, a first subset of content from the first plurality of content" and "select[s], by the second category-management application, a second subset of content from the second plurality of content," as recited in independent claim 1. For this additional reason, Lim fails to disclose or suggest each and every limitation recited in independent claim 1.
9.	Responding to Argument 3, see responding to argument 2 above.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (U.S. Patent Application Pub. No. US 20190378475 A1).

	Claim 1: Lim teaches a head unit of a vehicle (i.e. figs. 5, 6A, a vehicle device 600 may include at least one or more sensors 601 and a head unit 602; para. [0086]), comprising: 
a memory that is configured to store computer instructions (i.e. an electronic device comprises a memory configured to store commands to execute at least one or more applications; para. [0072]), a first plurality of user applications, a second plurality of user applications, a first category- management application configured to communicate with the first plurality of user applications (i.e. The electronic device 402 may search for a fueling or charging-related application among pre-stored applications according to the fuel state in operation 1016. The electronic device 402 may obtain fueling or charging-related information using the searched-for fueling or charging-related application in operation 918; para. [0130]), and a second category-management application configured to communicate with the second plurality of user applications (i.e. The electronic device 402 may search for a vehicle maintenance-related application among the pre-stored applications according to the maintenance state in operation 1020. The electronic device 402 may obtain vehicle maintenance-related information using the searched-for vehicle maintenance-related application in operation 922. The electronic device may transmit the obtained information to the vehicle device 600 in operation 924; para. [0131]); 
an output interface that is configured to present content to a user of the vehicle (i.e. FIGS. 18A and 18B are views illustrating display information displayed on a vehicle device when a user searches for a destination on a navigation application in a vehicle; para. [0172]); and
one or more processors that are configured to execute the computer instructions to (i.e. The processor 611 may obtain vehicle-related context information based on information obtained by at least one of at least one or more sensors 601 and other modules or components in vehicle; para. [0090]): 
employ the first category-management application to request content from a first subset of the first plurality of user applications (i.e. the electronic device may transmit first search result information 1851-1 of the first search application 1851 to the vehicle device 600. The first search result information 1851-1 may include the name, image, location, and fee rating of the destination accommodation; para. [0175]) based on a request for content (i.e. FIG. 18A, when the user searches for a destination, e.g., “midtown,” using a navigation application, the vehicle device 600 may display first display information 1811 corresponding to a destination search execution screen on a first area 1801 of a display 1800 and display second display information 1821, 1823, 1825, and 1827 generated using search application-related information received from an electronic device corresponding to the user's destination search on a second area 1802; para. [0173]); 
employ the second category-management application to request content from a second subset of the second plurality of user applications based on the request (i.e. the electronic device may transmit second search result information 1853-1 of the second search application 1853 to the vehicle device 600. The second search result information 1853-1 may include the food name and image of the destination, whether the food of the destination is available, and the location related to the food of the destination; para. [0175]); 
receive, by the first category-management application and from the first subset of user applications, a first plurality of content (i.e. the electronic device may transmit first search result information 1851-1 of the first search application 1851 to the vehicle device 600. The first search result information 1851-1 may include the name, image, location, and fee rating of the destination accommodation; para. [0175]); 
receive, by the second category-management application and from the second subset of user applications, a second plurality of content (i.e. the electronic device may transmit second search result information 1853-1 of the second search application 1853 to the vehicle device 600. The second search result information 1853-1 may include the food name and image of the destination, whether the food of the destination is available, and the location related to the food of the destination; para. [0175]); 
select, by the first category-management application, a first subset of content from the first plurality of content (i.e. the electronic device may transmit first search result information 1851-1 of the first search application 1851 to the vehicle device 600. The first search result information 1851-1 may include the name, image, location, and fee rating of the destination accommodation; para. [0175]); 
select, by the second category-management application, a second subset of content from the second plurality of content (i.e. the electronic device may transmit second search result information 1853-1 of the second search application 1853 to the vehicle device 600. The second search result information 1853-1 may include the food name and image of the destination, whether the food of the destination is available, and the location related to the food of the destination; para. [0175]); 
aggregate the first subset of content with the second subset of content into aggregated content based on the request (i.e. the electronic device may transmit first search result information 1851-1 of the first search application 1851 to the vehicle device 600. The first search result information 1851-1 may include the name, image, location, and fee rating of the destination accommodation. According to an embodiment, the electronic device may transmit second search result information 1853-1 of the second search application 1853 to the vehicle device 600. The second search result information 1853-1 may include the food name and image of the destination, whether the food of the destination is available, and the location related to the food of the destination; para. [0175]); and 
present the aggregated content via the output interface (i.e. FIGS. 18A and 18B are views illustrating display information displayed on a vehicle device when a user searches for a destination on a navigation application in a vehicle; para. [0172]).

Claim 2: Lim teaches the head unit of claim 1. Lim further teaches wherein the processor is configured to execute further computer instructions to: select the first category-management application and the second category-management application from a plurality of category-management applications based on the request i.e. The electronic device 402 may search for a vehicle maintenance-related application among the pre-stored applications according to the maintenance state in operation 1020. The electronic device 402 may obtain vehicle maintenance-related information using the searched-for vehicle maintenance-related application in operation 922. The electronic device may transmit the obtained information to the vehicle device 600 in operation 924; para. [0130, 0131]).

Claim 3: Lim teaches the head unit of claim 1. Lim further teaches wherein the processor is configured to employ the first category-management application to request content from the first subset of user applications by executing further computer instructions to: provide, by the first category-management application, the request to the first subset of user applications (i.e. The electronic device 402 may search for a fueling or charging-related application among pre-stored applications according to the fuel state in operation 1016. The electronic device 402 may obtain fueling or charging-related information using the searched-for fueling or charging-related application in operation 918; para. [0130]).

Claim 4: Lim teaches the head unit of claim 1. Lim further teaches wherein the processor is configured to employ the first category-management application to request content from the first subset of user applications by executing further computer instructions to: receive, at the first category-management application, a current location of the vehicle (i.e. the vehicle-related context information may include any one of vehicle state information, vehicle location information, vehicle destination information, vehicle boarding information, vehicle driving state information, vehicle external signal reception information, and in-vehicle use service information; para. [0070]); and provide, by the first category-management application, the request and the current location to the first subset of user applications (i.e. The electronic device 402 may search for a fueling or charging-related application among pre-stored applications according to the fuel state in operation 1016. The electronic device 402 may obtain fueling or charging-related information using the searched-for fueling or charging-related application in operation 918; para. [0130]).

Claim 5: Lim teaches the head unit of claim 1. Lim further teaches wherein the processor is configured to employ the first category-management application to request content from the first subset of user applications by executing further computer instructions to: receive, at the first category-management application, a route of travel for the vehicle from a navigation application (i.e. FIGS. 18A and 18B are views illustrating display information displayed on a vehicle device when a user searches for a destination on a navigation application in a vehicle; para. [0172]); and provide, by the first category-management application, the request and the route of travel to the first subset of user applications (i.e. The electronic device 402 may search for a fueling or charging-related application among pre-stored applications according to the fuel state in operation 1016. The electronic device 402 may obtain fueling or charging-related information using the searched-for fueling or charging-related application in operation 918; para. [0130]).

Claim 6: Lim teaches the head unit of claim 1. Lim further teaches wherein the processor is configured to employ the first category-management application to request content from the first subset of user applications by executing further computer instructions to: provide an instruction to the first subset of user applications to cause the first subset of user applications to execute commands to fulfill the request without direct user interaction with the first subset of user applications (i.e. FIG. 18A, when the user searches for a destination, e.g., “midtown,” using a navigation application, the vehicle device 600 may display first display information 1811 corresponding to a destination search execution screen on a first area 1801 of a display 1800 and display second display information 1821, 1823, 1825, and 1827 generated using search application-related information received from an electronic device corresponding to the user's destination search on a second area 1802; para. [0173]).

Claim 7: Lim teaches the head unit of claim 1. Lim further teaches wherein the processor is configured to employ the first category-management application to request content from the first subset of user applications by executing further computer instructions to: execute the first subset of user applications without the user selecting a dedicated application icon (i.e. FIG. 18A, when the user searches for a destination, e.g., “midtown,” using a navigation application, the vehicle device 600 may display first display information 1811 corresponding to a destination search execution screen on a first area 1801 of a display 1800 and display second display information 1821, 1823, 1825, and 1827 generated using search application-related information received from an electronic device corresponding to the user's destination search on a second area 1802; para. [0173]).

Claim 8: Lim teaches the head unit of claim 1. Lim further teaches wherein the processor is configured to employ the first category-management application to request content from the first subset of user applications by executing further computer instructions to: execute the first subset of user applications without the first subset of user applications taking over a display of the head unit (i.e. FIG. 18A, when the user searches for a destination, e.g., “midtown,” using a navigation application, the vehicle device 600 may display first display information 1811 corresponding to a destination search execution screen on a first area 1801 of a display 1800 and display second display information 1821, 1823, 1825, and 1827 generated using search application-related information received from an electronic device corresponding to the user's destination search on a second area 1802; para. [0173]).

Claim 9: Lim teaches the head unit of claim 1. Lim further teaches wherein the processor is configured to aggregate the first subset of content with the second subset of content by executing further computer instructions to: provide, by the first category-management application, the first subset of content to a navigation application; provide, by the second category-management application, the second subset of content to the navigation application (i.e. FIGS. 18A and 18B are views illustrating display information displayed on a vehicle device when a user searches for a destination on a navigation application in a vehicle; para. [0172]); and employ the navigation application to aggregate the first subset of content with the second subset of content into the aggregated content (i.e. the electronic device may transmit first search result information 1851-1 of the first search application 1851 to the vehicle device 600. The first search result information 1851-1 may include the name, image, location, and fee rating of the destination accommodation. According to an embodiment, the electronic device may transmit second search result information 1853-1 of the second search application 1853 to the vehicle device 600. The second search result information 1853-1 may include the food name and image of the destination, whether the food of the destination is available, and the location related to the food of the destination; para. [0175]).

Claim 10: Lim teaches the head unit of claim 1. Lim further teaches wherein the processor is configured to aggregate the first subset of content with the second subset of content by executing further computer instructions to: prioritize the first subset of content and the second subset of content based on a current distraction profile for a driver of the vehicle (i.e. the predesignated vehicle display condition may include at least one of an image type set not to be displayed on the display, a color type set not to be displayed on the display, a size and length of text displayable on the display, a type and size of object displayable on the display, the number of objects displayable on the display, and a location displayable on the display; para. [0162]).
	
Claim 11: Lim teaches the head unit of claim 1. Lim further teaches wherein the processor is configured to aggregate the first subset of content with the second subset of content by executing further computer instructions to: prioritize the first subset of content and the second subset of content based on a timeline factor associated with an expected next event (i.e. upon turning to the state of reaching the destination 21 while the driving screen is displayed as shown in FIG. 21(a), the vehicle device 600 may display the second area 2102 including information 2131 about the destination as shown in FIG. 21(c). For example, in a case where the destination 21 is a hotel, the information 2131 about the destination may include hotel check-in information; para. [0183]).

Claim 12: Lim teaches the head unit of claim 1. Lim further teaches wherein the first plurality of user applications and the second plurality of user applications are configured as background processes to execute without direct interaction with the user of the vehicle (i.e. FIG. 18A, when the user searches for a destination, e.g., “midtown,” using a navigation application, the vehicle device 600 may display first display information 1811 corresponding to a destination search execution screen on a first area 1801 of a display 1800 and display second display information 1821, 1823, 1825, and 1827 generated using search application-related information received from an electronic device corresponding to the user's destination search on a second area 1802; para. [0173]).

Claim 13: Lim teaches the head unit of claim 1. Lim further teaches wherein the first plurality of user applications and the second plurality of user applications are configured as background processes to execute without direct interaction with the user of the vehicle (i.e. FIG. 18A, when the user searches for a destination, e.g., “midtown,” using a navigation application, the vehicle device 600 may display first display information 1811 corresponding to a destination search execution screen on a first area 1801 of a display 1800 and display second display information 1821, 1823, 1825, and 1827 generated using search application-related information received from an electronic device corresponding to the user's destination search on a second area 1802; para. [0173]).

Claim 15: Lim teaches a method to provide content to a user of a vehicle (i.e. FIG. 6A, a vehicle device 600 may include at least one or more sensors 601 and a head unit 602; para. [0086]), comprising: 
receiving, by a head unit of the vehicle (i.e. FIG. 5 is a flowchart illustrating operations of a vehicle device 401 and an electronic device 402 according to various embodiments; para. [0079]), a request from the user for content (i.e. FIG. 18A, when the user searches for a destination, e.g., “midtown,” using a navigation application, the vehicle device 600 may display first display information 1811 corresponding to a destination search execution screen on a first area 1801 of a display 1800 and display second display information 1821, 1823, 1825, and 1827 generated using search application-related information received from an electronic device corresponding to the user's destination search on a second area 1802; para. [0173]); 
interacting, by a first category-management application of the head unit, with a first subset of a first plurality of user applications (i.e. applications; para. [0078]) to fulfill the request (i.e. the electronic device may transmit first search result information 1851-1 of the first search application 1851 to the vehicle device 600. The first search result information 1851-1 may include the name, image, location, and fee rating of the destination accommodation; para. [0175]); 
41interacting, by a second category-management application of the head unit, with a second subset of a second plurality of user applications to fulfill the request (i.e. the electronic device may transmit second search result information 1853-1 of the second search application 1853 to the vehicle device 600. The second search result information 1853-1 may include the food name and image of the destination, whether the food of the destination is available, and the location related to the food of the destination; para. [0175]); 
receiving, by the first category-management application of the head unit and from at least one of the first subset of user applications, first content in response to fulfillment of the request by the at least one of the first subset of user applications (i.e. the electronic device may transmit first search result information 1851-1 of the first search application 1851 to the vehicle device 600. The first search result information 1851-1 may include the name, image, location, and fee rating of the destination accommodation; para. [0175]); 
receiving, by the second category-management application of the head unit and from at least one of the second subset of user applications, second content in response to fulfillment of the request by the at least one of the second subset of user applications (i.e. the electronic device may transmit second search result information 1853-1 of the second search application 1853 to the vehicle device 600. The second search result information 1853-1 may include the food name and image of the destination, whether the food of the destination is available, and the location related to the food of the destination; para. [0175]); 
coordinating, by the first category-management application and the second category-management application, aggregation of the first content and the second content to generate aggregated content based on the request (i.e. the electronic device may transmit first search result information 1851-1 of the first search application 1851 to the vehicle device 600. The first search result information 1851-1 may include the name, image, location, and fee rating of the destination accommodation. According to an embodiment, the electronic device may transmit second search result information 1853-1 of the second search application 1853 to the vehicle device 600. The second search result information 1853-1 may include the food name and image of the destination, whether the food of the destination is available, and the location related to the food of the destination; para. [0175]); and 
presenting, by the head unit, the aggregated content to the user (i.e. FIGS. 18A and 18B are views illustrating display information displayed on a vehicle device when a user searches for a destination on a navigation application in a vehicle; para. [0172]).

Claim 16: Lim teaches the method of claim 15. Lim further teaches selecting the first category-management application and the second category-management application from a plurality of category-management applications based on the request i.e. The electronic device 402 may search for a vehicle maintenance-related application among the pre-stored applications according to the maintenance state in operation 1020. The electronic device 402 may obtain vehicle maintenance-related information using the searched-for vehicle maintenance-related application in operation 922. The electronic device may transmit the obtained information to the vehicle device 600 in operation 924; para. [0130, 0131]).

Claim 17: Lim teaches the method of claim 15. Lim further teaches providing, by the first category-management application, the request to the first subset of user applications (i.e. The electronic device 402 may search for a fueling or charging-related application among pre-stored applications according to the fuel state in operation 1016. The electronic device 402 may obtain fueling or charging-related information using the searched-for fueling or charging-related application in operation 918; para. [0130]).

Claim 18: Lim teaches the method of claim 15. Lim further teaches receiving, at the first category-management application, a current location of the vehicle (i.e. the vehicle-related context information may include any one of vehicle state information, vehicle location information, vehicle destination information, vehicle boarding information, vehicle driving state information, vehicle external signal reception information, and in-vehicle use service information; para. [0070]); and providing, by the first category-management application, the request and the current location to the first subset of user applications (i.e. The electronic device 402 may search for a fueling or charging-related application among pre-stored applications according to the fuel state in operation 1016. The electronic device 402 may obtain fueling or charging-related information using the searched-for fueling or charging-related application in operation 918; para. [0130]).

Claim 19: Lim teaches the method of claim 15. Lim further teaches receiving, at the first category-management application, a route of travel for the vehicle from a navigation application (i.e. FIGS. 18A and 18B are views illustrating display information displayed on a vehicle device when a user searches for a destination on a navigation application in a vehicle; para. [0172]); and providing, by the first category-management application, the request and the route of travel to the first subset of user applications (i.e. The electronic device 402 may search for a fueling or charging-related application among pre-stored applications according to the fuel state in operation 1016. The electronic device 402 may obtain fueling or charging-related information using the searched-for fueling or charging-related application in operation 918; para. [0130]).

Claim 20: Lim teaches a non-transitory computer-readable storage medium (i.e. a storing medium storing a program executed on a vehicle device, the program displaying first display information according to execution of a first application stored in a memory on a first area on a display, performing control to transfer vehicle-related context information to the electronic device based on information obtained by the at least one or more sensors; para. [0013]) having stored thereon instructions that, when executed by a processor of a head unit of a vehicle (i.e. FIG. 5 is a flowchart illustrating operations of a vehicle device 401 and an electronic device 402 according to various embodiments; para. [0079]), cause the head unit to perform actions, the actions comprising (i.e. an electronic device comprises a memory configured to store commands to execute at least one or more applications; para. [0072]): 
employing a first category-management application to obtain first content from a first plurality of user applications based on a request for content (i.e. The electronic device 402 may search for a fueling or charging-related application among pre-stored applications according to the fuel state in operation 1016. The electronic device 402 may obtain fueling or charging-related information using the searched-for fueling or charging-related application in operation 918; para. [0130]); 
employing a second category-management application to obtain second content from a second plurality of user applications based on the request (i.e. The electronic device 402 may search for a vehicle maintenance-related application among the pre-stored applications according to the maintenance state in operation 1020. The electronic device 402 may obtain vehicle maintenance-related information using the searched-for vehicle maintenance-related application in operation 922. The electronic device may transmit the obtained information to the vehicle device 600 in operation 924; para. [0131]); 
employing the first category-management application to select a first subset of content from the first content (i.e. the electronic device may transmit first search result information 1851-1 of the first search application 1851 to the vehicle device 600. The first search result information 1851-1 may include the name, image, location, and fee rating of the destination accommodation; para. [0175]); 
employing the second category-management application to select a second subset of content from the second content (i.e. the electronic device may transmit second search result information 1853-1 of the second search application 1853 to the vehicle device 600. The second search result information 1853-1 may include the food name and image of the destination, whether the food of the destination is available, and the location related to the food of the destination; para. [0175]); 
aggregating the first subset of content with the second subset of content into aggregated content based on the request (i.e. the electronic device may transmit first search result information 1851-1 of the first search application 1851 to the vehicle device 600. The first search result information 1851-1 may include the name, image, location, and fee rating of the destination accommodation. According to an embodiment, the electronic device may transmit second search result information 1853-1 of the second search application 1853 to the vehicle device 600. The second search result information 1853-1 may include the food name and image of the destination, whether the food of the destination is available, and the location related to the food of the destination; para. [0175]); and 
presenting the aggregated content to a user (i.e. FIGS. 18A and 18B are views illustrating display information displayed on a vehicle device when a user searches for a destination on a navigation application in a vehicle; para. [0172]).

Claim Rejections – 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Patent Application Pub. No. US 20190378475 A1) in view of Sakai et al. (U.S. Patent Application Pub. No. US 20150230022 A1).

Claim 14: Lim teaches the head unit of claim 1. Lim further teaches wherein the processor is configured to present the aggregated content by executing further computer instructions to: generate audio; and output the audio to the user via an audio interface (i.e. The audio module 280 may convert, e.g., a sound signal into an electrical signal and vice versa. At least a part of the audio module 280 may be included in, e.g., the input/output interface 145 as shown in FIG. 1. The audio module 280 may process sound information input or output through e.g., a speaker 282, a receiver 284, an earphone 286, or a microphone 288; para. [0058]).
Lim does not explicitly teach generate audio related to the content; and output the audio to the user via an audio interface.	
However, Sakai teaches generate audio related to the aggregated content (i.e. Content may be provided or pulled from various applications or content providers and aggregated before presentation to an end user through a display on a host device, other wearable device (e.g., an electronic wearable bracelet or watch device, a pendant, etc.), or through audio from the electronic wearable device; para. [0077]); and output the audio to the user via an audio interface (i.e. weather readouts may provide varying indications of the weather at a location depending on the time of day. For instance, from 12 AM to 12 PM, the readout may include the forecast for the day and the current temperature. As the day progresses (e.g., from 12 PM to 7 PM) the readout may only include the current temperature. Even later in the day (e.g., 7 PM to 12 AM) the readout may provide the current temperature along with the weather forecast for the upcoming day; para. [0103]).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lim to include the feature of Sakai. One would have been motivated to make this modification because it allows a hands-free, distract-free way to use an application while still focusing most of their attention on another task.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Choi et al. (Pub. No. US 20120242473 A1), allowing a user to stably and conveniently check an image provided from a mobile terminal while driving a vehicle, by extracting a text corresponding to a screen image provided from the mobile terminal, by converting the extracted text into an audio signal according to a vehicle speed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173